      8:21-cv-01178-TMC          Date Filed 04/21/21       Entry Number 1        Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA,
                                   ANDERSON DIVISION
                        Civil Action No: __________________________

BUILDERS MUTUAL INSURANCE           )
COMPANY,                            )
                                    )
       Plaintiff,                   )
                                    )
v.                                  )                          COMPLAINT
                                    )                          (Declaratory Judgment)
S.D. HILL CONSTRUCTION              )                          (Insurance Contract)
COMPANY, INC.,                      )                          (Non-Jury Trial Demanded)
                                    )
       Defendants.                  )
____________________________________)


       COMES NOW the Plaintiff, Builders Mutual Insurance Company, complaining of the

Defendant, S.D. Hill Construction Company, Inc., by and through counsel, and respectfully

shows unto this Court as follows:

                                  PRELIMINARY STATEMENT

       1.      Pursuant to 28 U.S.C. §2201, Plaintiff Builders Mutual Insurance Company

(hereinafter “Builders Mutual”) seeks a declaratory judgment and adjudication concerning the

rights, obligations and liabilities of the parties under a certain policy of insurance issued by

Builders Mutual under which Defendant S.D. Hill Construction Company, Inc.

       2.       Plaintiff Builders Mutual Insurance Company is a corporation organized and

existing under the laws of the state of North Carolina, with a principal place of business in Raleigh,

Wake County, North Carolina; however, it engages in its business of selling and providing

insurance coverage, including commercial general liability and other commercial lines, to

insureds in the state of South Carolina.
      8:21-cv-01178-TMC         Date Filed 04/21/21       Entry Number 1       Page 2 of 11




       3.       Defendant S.D. Hill Construction Company, Inc. (“SD Hill”) is a corporation

organized and existing under the laws of the state of South Carolina, with its principal place of

business upon information and belief located in Seneca, Oconee County, South Carolina.

                                          JURISDICTION

       4.       Jurisdiction over the claims contained herein is invoked pursuant to 28 U.S.C.

§1332(a)(1) and (c) in that there is complete diversity of citizenship between the parties and the

amount in controversy exceeds the sum of $75,000.00.

                                              VENUE

       5.       This action properly lies in the United States District Court for the District of

South Carolina pursuant to 28 U.S.C. §1391(b) in that the Defendants SD Hill is seeking to avail

itself of coverage under policies of insurance that were contracted for and delivered to a South

Carolina corporation in South Carolina.

                                   UNDERLYING LAWSUIT

       6.      Upon information and belief, Charles H. Snyder and Deborah E. Snyder (the

“Property Owners”) contracted with SD Hill to act as developer and general contractor for

construction of a residence located at 314 Knollwood Drive, Salem, South Carolina (hereinafter

“the Property”).

       7.      Upon information and belief, the terms of the contract between the Property

Owners and SD Hill provided that the Property Owners would provide Builder’s Risk Insurance

for the Project “in coverage of natural disasters such as wind, and fire.”

       8.      Upon information and belief, Auto-Owners provided property insurance to the

Property Owners for the property located at 314 Knollwood Drive, Salem, South Carolina,

pursuant to Auto-Owners homeowner’s insurance policy number 52-133-376-01 (the “Auto-



                                                 2
      8:21-cv-01178-TMC         Date Filed 04/21/21      Entry Number 1        Page 3 of 11




Owners Policy”), which included a building under construction endorsement such that it

functioned as a building under construction policy.

       9.      Upon information and belief, SD Hill subcontracted Adelmo Pinto, d/b/a Pinto

Painting, to perform a portion of the work including painting.

       10.     On or about September 25, 2019, a large fire occurred while the residence on the

Property was still under construction.

       11.     Upon information and belief, the fire caused substantial damages to the Property.

       12.     Auto-Owners, as subrogee for Charles H. Snyder and Deborah E. Snyder, brought

an action captioned Auto-Owners Insurance Company as subrogee Charles H. Snyder and

Deborah E. Snyder v. S.D. Hill Construction Company, Inc., Steve D. Hill, Adelmo Pinto d/b/a

Pinto Painting in the Court of Common Pleas for the Tenth Judicial Circuit, Oconee County,

South Carolina, case no. 2020-CP-37-944 (hereinafter the “Underlying Action,” a copy of which

is attached as Exhibit A).

       13.     The underlying action alleges claims for negligence, gross negligence and breach

of warranty against all defendants, and a claim for unfair trade practice against SD Hill.

       14.     The underlying action includes the following allegations:

               (a)     That a member, employee, agent, or representative of Pinto Painting or the
                       other defendants left rags containing stain or paint products in the
                       construction site on the Property;

               (b)     That the rags containing stain or paint products ignited due to defendants’
                       failure to supervise or take reasonable safety precautions at the
                       construction site;

               (c)     That the fire was a direct result of the alleged negligence in supervision
                       and safety precautions resulting in the rags containing paint or stain
                       products being left at the jobsite,

               (d)     That defendants were further negligent in failing to construct the residence
                       with due care in accordance with standard building practices; properly


                                                 3
      8:21-cv-01178-TMC        Date Filed 04/21/21       Entry Number 1       Page 4 of 11




                      coordinate and supervise construction of the residence, failing to hire
                      competent sub and specialty contractors, failing to properly coordinate or
                      supervise subcontractors, failing to discard combustible materials, and
                      failing to act as a reasonable person under the circumstances;

              (e)     That defendants breached implied and express warranties that the work
                      would be performed in a diligent and workmanlike manner free from
                      defects and befitting an upscale residence; by constructing and selling the
                      residence on the property in a defective manner;

              (f)     That the defective design and construction and the negligent supervision
                      or enforcement of safety precautions constituted an unfair trade practice
                      by SD Hill;

              (g)     That the loss sustained as a result of the fire resulted in damages in excess
                      of $2,000,000 including property damage, loss of use, and other damages.

              (h)     That Auto-Owners paid substantial sums to and on behalf of its insured
                      benefits under the Auto-Owners Policy for damage to the Property, loss of
                      use, and other damages.

               SD HILL CONSTRUCTION COMPANY INSURANCE POLICY

       15.    The allegations in paragraphs 1-14 are restated and incorporated herein by

reference.

       16.    At all times relevant hereto, Builders Mutual Insurance Company had issued to

SD Hill a commercial general liability policy, policy number CPP 0082679 00, (the “SD Hill

Policy”)(Exhibit 1) with an effective date of January 22, 2019 through January 22, 2020.

       17.    The SD Hill Policy provides liability coverage pursuant to the following insuring

agreement as contained in Form CG 00 01 04 13:

              COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
              LIABILITY

              1.      Insuring Agreement

                      a.     We will pay those sums that the insured become legally obligated
                             to pay as damages because of "bodily injury" or "property damage"
                             to which this insurance applies. We will have the right and duty to
                             defend the insured against any "suit" seeking those damages.


                                                4
       8:21-cv-01178-TMC             Date Filed 04/21/21          Entry Number 1          Page 5 of 11




                                   However, we will have no duty to defend the insured against any
                                   suit seeking damages for "bodily injury" or "property damage" to
                                   which this insurance does not apply ….

                          b.       This insurance applies to "bodily injury" and "property damage"
                                   only if:

                                   (1)      The "bodily injury" or "property damage" is caused by an
                                            "occurrence" that takes place in the "coverage territory";

                                   (2)      The "bodily injury" or "property damage" occurs during the
                                            policy period; …

        18.      The SD Hill Policy also excludes coverage for “property damage” arising out of

“‘your work’ arising out of it or any part of it” pursuant to the following exclusions:

                 2.       Exclusions

                          This insurance does not apply to:

                          j.       Damage to Property

                          "Property damage" to:

                                                               ***

                                   (5)      That particular part of real property on which you or any
                                            contractors or subcontractors working directly or indirectly
                                            on your behalf are performing operations, if the "property
                                            damage" arises out of those operations; or

                                   (6)      That particular part of any property that must be restored,
                                            repaired or replaced because "your work" was incorrectly
                                            performed on it.

                          l.       Damage to Your Work

                          "Property damage" to "your work" arising out of it or any part of it and
                          included in the "products-completed operations hazard".1


1
  Although Form CG 00 01 04 13 includes in its exclusion L the policy language “This exclusion does not apply if
the damaged work or the work out of which the damage arises was performed on your behalf by a subcontractor,”
the exclusion is modified in the SD Hill Policy by the operation of endorsement CG 22 94 10 01, “Exclusion-
Damage to Work Performed by Subcontractors on Your Behalf” to also exclude coverage for the work of
subcontractors under exclusion 2(l).

                                                        5
     8:21-cv-01178-TMC        Date Filed 04/21/21       Entry Number 1        Page 6 of 11




       19.    The SD Hill Policy contains the following definitions for the terms included in the

insuring agreement and exclusions set out above:

              SECTION V—DEFINITIONS

              13.   “Occurrence” means an accident, including continuous or repeated
              exposure to substantially the same general harmful conditions.

              16.    “Products-completed operations hazard”:

                     a.      Includes all “bodily injury” and “property damage” occurring away
                             from premises you own or rent and arising out of “your product” or
                             “your work” except:

                             (2)    Work that has not yet been completed or abandoned.
                                    However, your work will deemed completed at the earliest
                                    of the following times:

                                    (a)     When all of the work called for in the contract has
                                            been completed.

                                    (b)     When all of the work to be done at the job site has
                                            been completed if your contract calls for work at
                                            more than one job site.

                                    (c)     When that part of the work done at a job site has been
                                            put to its intended use by any person or organization
                                            other than another contractor or subcontractor
                                            working on the same project.

                             Work that may need service, maintenance, correction, repair or
                             replacement but which is otherwise complete will be treated as
                             completed.

              17.    “Property damage” means

                     a.      Physical injury to tangible property, including all resulting loss of
                             use of that property. All such loss of use shall be deemed to occur
                             at the time of the physical injury that caused it; or

                     b.      Loss of use of tangible property that is not physically injured. All
                             such loss of use shall be deemed to occur at the time of the
                             “occurrence” that caused it.

              22.    "Your work":


                                               6
     8:21-cv-01178-TMC           Date Filed 04/21/21      Entry Number 1        Page 7 of 11




                        a. Means:

                               (1)     Work or operations performed by you or on your behalf;
                               and

                               (2)     Materials, parts or equipment furnished in connection with
                                       such work or operations.
                        b. Includes:

                               (1)     Warranties or representations made at any time with respect
                                       to the fitness, quality, durability, performance or use of
                                       "your work"; and

                               (2)     The providing of or failure to provide warnings or
                                       instructions.

       20.    The SD Hill Policy further provides that coverage will be provided subject to the

following conditions:

              SECTION IV—COMMERCIAL GENERAL LIABILITY CONDITIONS

              2.        Duties in the Event of An Occurrence, Claim or Suit

                        a.     You must see to it that we are notified as soon as practicable of an
                               “occurrence” or an offense which may result in a claim. […]

                        b.     If a claim is made or “suit” is brought against any insured, you
                               must:

                               (1)     Immediately record the specifics of the claim or “suit” and
                                       the date received; and

                               (2)     Notify us as soon as practicable.

                        You must see to it that we receive written notice of the claim or “suit” as
                        soon as practicable.

                        c.     You and any other involved insured must:

                               (1)     Immediately send us copies of any demands, notices,
                                       summonses or legal papers received in connection with the
                                       claim or “suit”;




                                                  7
      8:21-cv-01178-TMC         Date Filed 04/21/21        Entry Number 1      Page 8 of 11




                              (3)    Cooperate with us in the investigation or settlement of the
                                     claim or defense against the “suit”; and

                              (4)    Assist us, upon our request, in the enforcement of any right
                                     against any person or organization which may be liable to
                                     the insured because of injury or damage to which this
                                     insurance may also apply.

                      d.      No insured will, except at that insured’s own cost, voluntarily
                              make a payment, assume any obligation, or incur any expense,
                              other than for first aid, without our consent.

               4.     Other Insurance

                      b.      Excess Insurance

                              (1)    This insurance is excess over:

                                     (a)     Any other insurance whether primary, excess,
                                             contingent, or on any other basis:

                                             (i)       That is Fire, Extended Coverage, Builder’s
                                                       Risk, Installation Risk or similar coverage
                                                       for “your work”

                              (2)    The providing of or failure to provide warnings or
                                     instructions.

                                                       *.*.*.*.*

         FIRST CAUSE OF ACTION-COMPLAINT FOR DECLARATORY RELIEF
                          UNDER THE SD HILL POLICY
                      (No Coverage Under the SD Hill Policy)

       21.     The allegations in paragraphs 1-20 are restated and incorporated herein by

reference.

       22.     The SD Hill Policy defines “your work” as the work of SD Hill and any person or

entity performing work on its behalf, including Steve Hill individually, Pinto Painting, and any

other entity acting as a subcontractor or otherwise performing work on SD Hill’s behalf.




                                                   8
      8:21-cv-01178-TMC        Date Filed 04/21/21       Entry Number 1       Page 9 of 11




       23.    The entirety of the residence under construction on the Property constituted “your

work” of SD Hill Construction as the General Contractor and any person or entity acting as a

subcontractor or otherwise performing work on behalf of SD Hill.

       24.    Plaintiff Builders Mutual contends that there is no coverage for Auto-Owners

claim under the SD Hill Policy for the following reasons:

              a.      The SD Hill Policy covers “property damage” only when and if such
                      “property damage” is caused by an “occurrence” as that term is defined in
                      the policy.

              b.      The faulty workmanship alleged to have caused the fire resulting in
                      damage to the Property, which damaged only work performed by or on
                      behalf of SD Hill, does not constitute an “occurrence” as defined in the SD
                      Hill Policy and/or as interpreted under the applicable law of South
                      Carolina.

              c.      The faulty workmanship alleged to have caused the fire resulting in
                      damage to the Property which damaged only work performed by or on
                      behalf of SD Hill does not constitute “property damage” as defined in the
                      SD Hill Policy and/or as interpreted under the applicable law of South
                      Carolina.

              d.      The SD Hill Policy specifically excludes liability coverage for, inter alia,
                      Property damage” to “your work” regarding that particular part of any
                      property which must be restored, repaired, or replaced because “your
                      work” was incorrectly performed on it.

              e.      The SD Hill Policy specifically excludes liability coverage for, inter alia,
                      “property damage” to “your work” arising out of it or any part of it and
                      included in the “product-completed operations hazard.”

              f.      The claims against SD Hill in the Underlying Action fail to trigger
                      coverage under any other policy provision and/or those claims are
                      otherwise excluded from the coverage under the Builders Mutual policy.

              g.      Defendant SD Hill has otherwise failed to comply with the terms and
                      conditions of the applicable policy thereby negating coverage for claims
                      against SD Hill in the Underlying Action.


       25.    A genuine, actual, and justiciable controversy between the parties to this action

has arisen and presently exists concerning coverage afforded by Builders Mutual pursuant to its

                                                9
     8:21-cv-01178-TMC         Date Filed 04/21/21         Entry Number 1     Page 10 of 11




policies issued to SD Hill, and Builders Mutual is entitled to a declaratory judgment as to its

obligations and liabilities to Defendant SD Hill under the Builders Mutual Policy.

       26.     Plaintiff Builders Mutual seeks a Declaratory Judgment, pursuant to 28 U.S.C.

§2201 and Rule 57 of the Federal Rules of Civil Procedure that, pursuant to the provisions

contained within the SD Hill Policy, said policy does not provide coverage to Defendant SD Hill

for any damages that may arise out of the allegations in the underlying action, and that Builders

Mutual is not obligated to continue to provide a defense to SD Hill or to indemnify SD Hill for

any damages claimed by the plaintiff in the underlying action captioned Auto-Owners Insurance

Company as subrogee Charles H. Snyder and Deborah E. Snyder v. S.D. Hill Construction

Company, Inc., Steve D. Hill, Adelmo Pinto d/b/a Pinto Painting in the Court of Common Pleas

for the Tenth Judicial Circuit, Oconee County, South Carolina, case no. 2020-CP-37-944.

       WHEREFORE, Builders Mutual Insurance Company prays the Court:

       1.      For a Declaratory Judgment under 28 U.S.C. §2201 declaring the relative rights

and obligations of the parties under the SD Hill Policy;

       2.      For a Declaratory Judgment that the Builders Mutual policy issued to SD Hill

does not provide coverage for Defendant SD Hill for the damages alleged by Auto-Owners in the

lawsuit captioned Auto-Owners Insurance Company as subrogee Charles H. Snyder and

Deborah E. Snyder v. S.D. Hill Construction Company, Inc., Steve D. Hill, Adelmo Pinto d/b/a

Pinto Painting in the Court of Common Pleas for the Tenth Judicial Circuit, Oconee County,

South Carolina, case no. 2020-CP-37-944;

       3.      For a Declaratory Judgment that Builders Mutual is not obligated to continue to

provide a defense to Defendant SD Hill, to indemnify SD Hill, or it in the lawsuit captioned

Auto-Owners Insurance Company as subrogee Charles H. Snyder and Deborah E. Snyder v. S.D.



                                                10
     8:21-cv-01178-TMC        Date Filed 04/21/21     Entry Number 1       Page 11 of 11




Hill Construction Company, Inc., Steve D. Hill, Adelmo Pinto d/b/a Pinto Painting in the Court

of Common Pleas for the Tenth Judicial Circuit, Oconee County, South Carolina, case no. 2020-

CP-37-944; and

       4.     For such other and further relief as the Court may deem just and proper.


       This the 21st day of April, 2021.

       Respectfully Submitted,

                             GOLDBERG SEGALLA, LLP

                             /s/ John I. Malone, Jr.
                             John I. Malone, Jr.
                             Federal I.D. No.: 12047
                             701 Green Valley Road, Suite 310
                             Greensboro, NC 27408
                             Telephone:     336.419.4900
                             Facsimile:     336.419.4950
                             E-mail:jmalone@goldbergsegalla.com
                             Attorney for Plaintiff
                             Builders Mutual Insurance Company




                                              11
